 DECISIONS OF NATIONAL LABOR RELATIONS BOARDG. T. Knight Company, Incorporated and Oregon,Southern Idaho, Wyoming & Utah DistrictCouncil of Laborers, Laborers' InternationalUnion of North America, AFL-CIO. Case 36-CA-3953June 21, 1982DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTERUpon a charge filed on August 10, 1981, byOregon, Southern Idaho, Wyoming & Utah Dis-trict Council of Laborers, Laborers' InternationalUnion of North America, AFL-CIO, herein calledthe Union, and duly served on G. T. Knight Com-pany, Incorporated, herein called Respondent, theGeneral Counsel of the National Labor RelationsBoard, by the Acting Regional Director for Region19, issued a complaint on September 29, 1981,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 8(d) of the Na-tional Labor Relations Act, as amended.With respect to the unfair labor practices, thecomplaint alleges, in substance, that at all times ma-terial herein, and continuing to date, the Union hasbeen the representative for the purposes of collec-tive bargaining of all laborers employed by Re-spondent; that Respondent and the Union enteredinto a short form collective-bargaining agreementon August 23, 1976, governing wages, hours, andworking conditions of unit employees. By theterms of this agreement Respondent also agreed tobe bound by the terms of the Master Labor Agree-ment between Oregon-Columbia Chapter, The As-sociated General Contractors of America, Inc., andthe Union, which by its terms expires May 31,1983. It is further alleged that notwithstanding Re-spondent's contractual commitment to the Union,Respondent, on or about February 10, 1981, failedto continue in full force and effect all the termsand conditions of employment of its employees asset forth in said collective-bargaining agreement,and did refuse and continues to refuse to bargaincollectively with the Union by unilaterally, andwithout notice to or bargaining with the Union,canceling its contract with the Union, and ceasingto make monetary contributions to various trustfunds established pursuant to the provisions of thecollective-bargaining agreement. Respondent hasnot filed an answer to the complaint.On March 1, 1982, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on March 8,262 NLRB No. 441982, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondenthas not filed a response to the Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer there-to. The respondent shall specifically admit,deny, or explain each of the facts alleged inthe complaint, unless the respondent is withoutknowledge, in which case the respondent shallso state, such statement operating as a denial.All allegations in the complaint, if no answeris filed, or any allegation in the complaint notspecifically denied or explained in an answerfiled, unless the respondent shall state in theanswer that he is without knowledge, shall bedeemed to be admitted to be true and shall beso found by the Board, unless good cause tothe contrary is shown.The complaint and notice of hearing issued onSeptember 29, 1981, and duly served on Respond-ent the same day, specifically states that unless ananswer to the complaint is filed by Respondentwithin 10 days from the service thereof "all of theallegations in said Complaint shall be deemed to beadmitted to be true and may be so found by theBoard." According to the record herein, and theuncontroverted allegations of the Motion for Sum-mary Judgment, Respondent failed to file ananswer to the complaint within 10 days from itsservice. On March 1, 1982, counsel for the GeneralCounsel filed the Motion for Summary Judgmentherein, and, on March 8, 1982, the Board issued aNotice To Show Cause why the General Counsel'sMotion for Summary Judgment should not begranted. Respondent did not file a response to theNotice To Show Cause. No good cause to the con-trary having been shown, in accordance with therule set forth above, the allegations of the com-plaint are deemed to be admitted and found to betrue. Accordingly, we grant the Motion for Sum-mary Judgment.328 G. T. KNIGHT COMPANY, INCORPORATEDOn the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent G. T. Knight Company, Incorporat-ed, is an Oregon corporation, with its principaloffice and place of business in Lake Oswego,Oregon. Respondent is engaged in the constructionindustry as a masonry contractor. During the pastcalendar year, which period is representative of itsoperations during all times material herein, Re-spondent, in the course and conduct of its businessoperations, did a gross volume of business in excessof $500,000. During this same period of time, Re-spondent provided services in excess of $50,000 forother enterprises within the State of Oregon, in-cluding C-3 Construction and Lawson Construc-tion, which firms are directly engaged in com-merce.We find, on the basis of the foregoing, that Re-spondent G. T. Knight Company, Incorporated, is,and has been at all times material herein, an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will ef-fectuate the purposes of the Act to assert jurisdic-tion.II. THE LABOR ORGANIZATION INVOLVEDThe labor organization comprising the Union is,and has been at all times material herein, a labororganization within the meaning of Section 2(5) ofthe Act.III. THE UNFAIR LABOR PRACTICESA. The UnitAt all times material herein, the Union has been,and is now, the lawfully designated exclusive col-lective-bargaining representative of the followingappropriate unit of Respondent's employees:All laborers employed by Respondent andcovered by the short-form collective-bargain-ing agreement Respondent entered into onAugust 23, 1976, binding Respondent to theterms of the Master Labor Agreement be-tween Oregon-Columbia Chapter, The Associ-ated General Contractors of America, Inc.,and the Union, which expires May 31, 1983,excluding office clerical employees, guards andsupervisors as defined in the Act, and all otheremployees.B. The 8(a)(5) and (1) and 8(d) ChargesSince on or about February 10, 1981, and con-tinuing to date, Respondent G. T. Knight Compa-ny, Incorporated, has failed to continue in fullforce and effect all the terms and conditions of em-ployment of its employees as set forth in its collec-tive-bargaining contract with the Union by unilat-erally canceling said contract with the Union, in-cluding the various vacation, trust, training, healthand welfare, and pension trust provisions thereof,and ceasing to make the prescribed monetary con-tributions to the trust funds.Accordingly, we find that by the aforementionedconduct Respondent G. T. Knight Company, In-corporated, has, since on or about February 10,1981, and at all times thereafter, refused to bargaincollectively with the Union as the representative ofits employees in the appropriate unit describedabove, and that by such conduct Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) andSection 8(d) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent G. T. KnightCompany, Incorporated, has engaged in and is en-gaging in unfair labor practices within the meaningof Section 8(a)(5) and (1) and Section 8(d) of theAct, we shall order that it cease and desist there-from, and, upon request, bargain collectively withthe Union as the exclusive representative of all em-ployees in the appropriate unit. We shall furtherorder that Respondent make whole the employeesin the unit found appropriate herein by paying allcontributions to the trust funds as provided in theshort-form agreement Respondent entered into onAugust 23, 1976, and the Master Labor Agreementbetween Oregon-Columbia Chapter, The Associat-ed General Contractors of America, Inc., whichexpires on May 31, 1983, and the Union, whichhave not been paid and which would have beenpaid absent Respondent's unlawful discontinuance329 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof such payments; and to post the attached notice.'See Haberman Construction Company, 236 NLRB79 (1978). Further, we shall order that Respondentreimburse its employees for medical and hospitalexpenses incurred, including personal health insur-ance premium expenses, as a result of Respondent'sunlawful cancellation of the employees' health andwelfare benefit plan. See Sam Tanksley Trucking,Inc., 210 NLRB 656 (1974). Respondent will be re-quired to preserve and, upon request, make availa-ble to authorized agents of the Board all recordsnecessary or useful in determining compliance withthe Order.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. G. T. Knight Company, Incorporated, is anemployer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2. Oregon, Southern Idaho, Wyoming & UtahDistrict Council of Laborers, Laborers' Interna-tional Union of North America, AFL-CIO, is alabor organization within the meaning of Section2(5) of the Act.3. All laborers employed by Respondent andcovered by the short-form collective-bargainingagreement Respondent entered into on August 23,1976, binding Respondent to the terms of theMaster Labor Agreement between Oregon-Colum-bia Chapter, The Associated General Contractorsof America, Inc., and the Union, which expiresMay 31, 1983, excluding office clerical employees,guards and supervisors as defined in the Act, andall other employees, constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. By virtue of its execution of a short-formagreement, G. T. Knight Company, Incorporated,has been bound by a collective-bargaining agree-ment known as the Master Labor Agreement be-tween Oregon-Columbia Chapter, The Associatedi Because the provisions of employee benefit fund agreements are vari-able and complex, the Board does not provide at the adjudicatory stageof a proceeding for the addition of interest at a fixed rate on unlawfullywithheld fund payments. We leave to the compliance stage the questionwhether Respondent must pay any additional amounts into the benefitfunds in order to satisfy our "make-whole" remedy. These additionalamunounts may be determined, depending on the circumstances of eachcase, by reference to provisions in the documents governing the funds atissue and, where there are no governing provisions, to evidence of anyloss directly attributable to the unlawful withholding action, which mightinclude the loss of return on investment of the portion of funds withheld,additional administrative costs, etc., but not collateral losses. SeeMerryweather Optical Company, 240 NLRB 1213 (1979).We are of the opinion that the policies of the Act will best be effectu-ated if the notice which Respondent is required to sign and post includesan introductory paragraph explaining to employees their rights under theAct, and by what process their rights have been upheld.General Constractors of America, Inc., and theUnion, which by its terms expires on May 31, 1983.5. G. T. Knight Company, Incorporated, violat-ed Section 8(a)(5) and Section 8(d) of the Act byunilaterally changing the terms and conditions ofemployment of its employees, and unilaterally can-celing its contract with the Union, including thevarious vacation trust, training, health and welfare,and pension trust provisions thereof, and ceasing tomake the prescribed monetary contributions to thetrust funds as required by the provisions of saidcontract.6. By the aforesaid acts and conduct, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed them inSection 7 of the Act, and thereby has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices within the meaning of Section 2(6)and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,G. T. Knight Company, Incorporated, LakeOswego, Oregon, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Failing and refusing to continue in full forceand effect, and unilaterally changing, the terms andconditions of employment of its employees, by can-celing its collective-bargaining contract with theUnion, including the vacation, trust, training,health and welfare, and pension trust provisionsthereof.(b) Failing and refusing to make the prescribedmonetary contributions to the trust funds as re-quired by the provisions of its contract with theUnion.(c) In any like or related manner interferingwith, restraining, or coercing its employees in theexercise of the rights guaranteed them in Section 7of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, recognize and bargain collec-tively with said Union as the exclusive bargainingrepresentative of the employees in the aforesaidunit with respect to rates of pay, wages, hours ofwork, and other terms and conditions of employ-ment.330 G T. KNIGHT COMPANY, INCORPORATED(b) Immediately recognize and comply with theprovisions of the short-form collective-bargainingagreement with the Union, incorporating theMaster Labor Agreement between Oregon-Colum-bia Chapter, The Associated General Contractorsof America, Inc., and the Union. which expires onMay 31, 1983.(c) Make such monetary contributions to thetrust funds as required by the provisions of its con-tract with the Union, as were previously made onbehalf of those employees in the aforesaid unit, andwould have continued to be made had Respondentnot unlawfully discontinued such contributions.(d) Make whole all of its employees for any lossof benefits suffered and expenses incurred byreason of Respondent's conduct, as provided in thesection hereof entitled "The Remedy."(e) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze themoneys due under the terms of this Order.(f) Post at its facility in Lake Oswego, Oregon,copies of the attached notice marked "Appendix.""2Copies of said notice, on forms provided by theRegional Director for Region 19, after being dulysigned by Respondent's authorized representative,shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered,defaced, or covered by any other material.(g) Notify the Regional Director for Region 19,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.2 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted byOrder of the National L abor Relations Board" shall read "Posted Pursu-ant to a Judgment of the Ulnited States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act gives em-ployees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WIL.. NOT fail or refuse upon request tobargain collectively and in good faith withsaid Union as the exclusive bargaining repre-sentative of the employees in the following ap-propriate unit:All laborers employed by the Employer andcovered by the short-form collective-bar-gaining agreement the Employer enteredinto on August 23, 1976, binding the Em-ployer to the terms of the Master LaborAgreement between Oregon-ColumbiaChapter, The Associated General Contrac-tors of America, Inc., and the Union, whichexpires May 31, 1983, excluding office cleri-cal employees, guards and supervisors as de-fined in the Act, and all other employees.WE WILL NOT unilaterally change the termsand conditions of employment of the employ-ees in the above unit without prior notice toand consultation with said Union.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem in Section 7 of the Act.WE WILL. immediately recognize andcomply with the provisions of the short-formcollective-bargaining agreement with theUnion, incorporating the Master Labor Agree-ment between Oregon-Columbia Chapter, TheAssociated General Contractors of America,Inc., and the Union, which expires on May 31,1983.WE WILL make such monetary contributionsto the trust funds as are required by the con-tract with the Union and which were previ-ously made on behalf of employees in theaforesaid unit, and would have continued to bemade had we not unlawfully discontinued suchpayments.WE WILL make whole all employees for anyloss of benefits suffered by reason of our con-duct.WE WILL reimburse all employees who in-curred medical and hospital expenses, includ-ing personal health insurance premium ex-penses, as a result of our unlawful cancellationof our employees' health and welfare benefitplan.331 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL, upon request, recognize and bar-gain collectively with said Union as the repre-sentative of the employees in the above unitwith respect to rates of pay, wages, hours ofwork and other terms and conditions of em-ployment.G. T. KNIGHT COMPANY, INCORPO-RATED332